     Case 3:20-cv-01651-JLS-MDD Document 6 Filed 09/14/20 PageID.45 Page 1 of 4



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   TREMAYNE CARROLL,                                   Case No.: 20-CV-1651 JLS (MDD)
12                                     Petitioner,
                                                         ORDER DISMISSING FIRST
13   v.                                                  AMENDED PETITION WITHOUT
14                                                       PREJUDICE AND WITHOUT
     RALPH DIAZ, Warden,
                                                         FURTHER LEAVE TO AMEND
15                                   Respondent.
16
17         On August 24, 2020, Petitioner Tremayne Carroll, a state prisoner housed in the
18   Eastern District of California and proceeding pro se, filed a Petition for a Writ of Habeas
19   Corpus pursuant to 28 U.S.C. § 2254. See generally ECF No. 1 (“Pet.”). He claimed his
20   federal constitutional rights were violated by inadequate medical care; retaliatory
21   destruction of his legal papers; interference with his access to the courts; a failure to
22   accommodate his disabilities; and a failure properly to calculate his sentence, including
23   erroneous application and loss of custody credits and a failure properly to recalculate his
24   sentence of conviction in the Central District of California in light of his request for relief
25   under Propositions 36 and 57. Pet. at 1–6. He referenced two other cases he has filed in
26   this Court, Carroll v. Pollard, No. 20-CV-10 BAS (BGS) (S.D. Cal. filed Jan. 2, 2020) (the
27   “Prior Habeas Action”), a habeas case filed pursuant to 28 U.S.C. § 2254 that was
28   dismissed without leave to amend but without prejudice to file a new habeas petition,

                                                     1
                                                                                  20cv1651-JLS (MDD)
     Case 3:20-cv-01651-JLS-MDD Document 6 Filed 09/14/20 PageID.46 Page 2 of 4



1    apparently the instant one, and Carroll v. Toele, No. 20-CV-79 BAS (RBM) (S.D. Cal.
2    filed Jan. 10, 2020), a civil rights case filed pursuant to 42 U.S.C. § 1983 that currently
3    remains pending. Pet. at 1.
4          On August 25, 2020, the Court dismissed the Petition without prejudice and with
5    leave to amend because Petitioner had not paid the filing fee or submitted an application to
6    proceed in forma pauperis and because Petitioner had failed to use a court-approved
7    petition form. See generally ECF No. 2. The Court also noted in that Order that: (1) to the
8    extent Petitioner wished to proceed with claims regarding the conditions of his
9    confinement, they are not cognizable on federal habeas and should be pursued, if at all, in
10   a civil rights action pursuant to 42 U.S.C. § 1983; (2) to the extent Petitioner wished to
11   proceed with claims challenging the denial of his Proposition 36 and 57 claims seeking
12   resentencing with respect to his conviction and sentence from the Los Angeles Superior
13   Court, the venue for those federal habeas claims lies in the Central District of California
14   and not the Southern District of California and, consequently, he should pursue such
15   claims, if at all, in the Central District; and (3) to the extent Petitioner wished to proceed
16   with a federal habeas challenge to the loss of custody credits that occurred while he had
17   been housed in the Southern District of California, he could file a First Amended Petition
18   in this action in an attempt to allege the loss of such custody credits impacted the length of
19   his custody. Id. at 2–4. Petitioner was provided an in forma pauperis application form and
20   an amended petition form. Id. at 5.
21         On September 3, 2020, Petitioner filed a motion to proceed in forma pauperis. See
22   generally ECF No. 3. The Court denied that motion on September 8, 2020, on the basis
23   that Petitioner had not followed the Court’s instructions by supporting his motion with a
24   certified copy of his trust account statement. See generally ECF No. 4.
25         On September 8, 2020, Petitioner filed a First Amended Petition. See generally ECF
26   No. 5 (“Am. Pet.”). In direct defiance of this Court’s original Order of dismissal, Plaintiff
27   seeks to challenge the denial of his Proposition 36 and 57 challenges to his sentence
28   ///

                                                   2
                                                                                  20cv1651-JLS (MDD)
     Case 3:20-cv-01651-JLS-MDD Document 6 Filed 09/14/20 PageID.47 Page 3 of 4



1    imposed in the Los Angeles Superior Court and conditions of his confinement but not the
2    loss of custody credits that occurred in this District. Id. at 6–10.
3           As the Court previously notified Petitioner in the prior Order of dismissal, “when a
4    state prisoner is challenging the very fact or duration of his physical imprisonment, and the
5    relief he seeks is a determination that he is entitled to immediate release or a speedier
6    release from that imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser
7    v. Rodriguez, 411 U.S. 475, 500 (1973). A civil rights action pursuant to 42 U.S.C. § 1983
8    “is a proper remedy for a state prisoner who is making a constitutional challenge to the
9    conditions of his prison life, but not to the fact or length of his custody.” Id. at 499. While
10   restoration of custody credits would fall within habeas review if it were to result in
11   immediate or earlier release from custody, if “the restoration of good-time credits would
12   not necessarily affect the length of time to be served, then the claim falls outside the core
13   of habeas and may be brought in § 1983.” Nettles v. Grounds, 830 F.3d 922, 929 (9th Cir.
14   2016) (en banc) (citing Muhammad v. Close, 540 U.S. 749, 754–55 (2004)).
15          The Court notified Petitioner in the prior Order of dismissal that he had failed to
16   offer specifics as to whether his claims alleging the loss of custody credits, if granted,
17   would result in earlier or immediate release from custody. ECF No. 2 at 4–5. In fact, the
18   Court noted that the record presented by Petitioner in the Prior Habeas Case referenced in
19   the original Petition in this matter reflects that Petitioner is serving an indeterminate
20   sentence of life in prison under California’s Three Strikes Law and it is unlikely a
21   restoration of custody credits would affect the duration of his sentence. See Prior Habeas
22   Case, ECF No. 1 at 60; Prior Habeas Case, ECF No. 4 at 3. 1 The Court also instructed
23
24
     1
25     The second amended petition in the Prior Habeas Case was dismissed without further leave to amend
     but without prejudice to Petitioner filing a new habeas case in this Court to challenge the loss of custody
26   credits while housed in this District, assuming he could overcome the failure adequately to plead that
     success on the merits of his claims would result in immediate or speedier release from custody. Prior
27   Habeas Case, ECF No. 11 at 3–4. As in the original Order of dismissal in this case, Petitioner was also
     instructed in the Prior Habeas Case that his challenge to the recalculation of his sentence of conviction
28   under Proposition 36 should be brought, if at all, in the district where that challenge had been adjudicated,

                                                          3
                                                                                              20cv1651-JLS (MDD)
     Case 3:20-cv-01651-JLS-MDD Document 6 Filed 09/14/20 PageID.48 Page 4 of 4



1    Petitioner that the remainder of his claims challenged the conditions of his prison life and
2    would not “necessarily” impact the length of his custody; consequently, those claims fall
3    outside the core of habeas corpus and must be brought, if at all, in a civil rights case under
4    42 U.S.C. § 1983. ECF No. 2 at 4–5.
5           The Court dismissed the Petition in this action without prejudice to Petitioner to file
6    a First Amended Petition on a court-approved form that sets forth a cognizable habeas
7    corpus claim and satisfy the filing fee requirement. Id. at 5. Rather than attempt to cure
8    the defect of pleading by presenting a claim regarding the loss of custody credits that
9    occurred in this District and that, if restored, would necessarily impact the length of his
10   custody, Plaintiff has filed a First Amended Petition that presents only claims regarding
11   the conditions of his confinement and challenging his resentencing proceedings that took
12   place in the Central District of California.
13          Because the First Amended Petition does not present a cognizable federal habeas
14   claim for which venue lies in this District, the First Amended Petition is DISMISSED.
15   Because Petitioner has repeatedly been informed of this pleading defect, in both this case
16   and his Prior Habeas Case in this District, and is unwilling or unable to cure the defect, the
17   dismissal is WITHOUT FURTHER LEAVE TO AMEND. The dismissal is without
18   prejudice to Petitioner pursuing either his challenge to his sentence of conviction in the
19   Central District or his conditions of confinement claims in a civil rights action.
20          IT IS SO ORDERED.
21
22   Dated: September 14, 2020
23
24
25
26
27
     i.e., the Central District of California. Id. Thus, Petitioner has now been notified twice of these defects
28   of pleading.

                                                         4
                                                                                            20cv1651-JLS (MDD)
